Jefferson C.P. No. 99CR116. This cause is pending before the court as an appeal from the Common Pleas Court of Jefferson County. Sua sponte, the court orders the parties to brief the following issue:
“Did the trial court properly exercise subject matter jurisdiction under R.C. 2901.11 over the alleged killings that occurred outside of Ohio?”
Both the appellant and the appellee are to file their briefs within 15 days of the date of this entry. No responsive briefs may be filed, and no extensions of time will be permitted.